W. H. Cook
delivered the opinion of the court.
This suit was instituted by the appellee, Boyd Saffold, against the appellant, the Buckeye Cotton Oil Company, to recover damages for personal injuries alleged to have been sustained by appellee while he was operating a cotton press at appellant’s mill, and from a judgment for plaintiff for the sum of one thousand dollars this appeal was prosecuted.
The declaration alleges in substance that appellant-owned and was engaged in operating a certain cotton press; that plaintiff was employed by appellant to operate this press; that it was the duty of appellant to exercise reasonable care to furnish appellee a reasonably safe place to work and reasonably safe appliances with which to work; that appellant negligently failed in its duty in this regard, in that it permitted the machinery of the press to become and remain covered and clogged with lint cotton and other debris, so as to hinder the operation of the press and to make it necessary for plaintiff, in order to operate the press, to remove the lint cotton and other *418debris from the machinery; that it was extremely dangerous to remove this lint cotton and debris, for the reason that,4 in doing so, it was necessary for appellee to put his hands into close proximity to the machinery, and between the parts thereof, while the machinery was in motion; that the appellant knew, or by the exercise of reasonable care and prudence could have known, that the machinery became covered and clogged with this cotton and other debris, and that in order for appellee to perform his duty to his employer it was necessary for him to remove this cotton with his hands while the' machinery was in motion, and, in so doing, to place his hands in close proxi-imity to the machinery and between the parts thereof; that while said machinery was in motion appéllee, in the discharge of his duties, undertook to remove the cotton and debris from the machinery with his hands, and in so doing his left hand became entangled in the machinery and was crushed and torn from his body. Upon motion of appellant, appellee also filed a bill of particulars, alleging that, in attempting to clean the press with his hands while it was in motion, he acted under the instructions of his superiors, the officers of appellant company.
It appears from the evidence that the press, in the machinery of which appellee lost his arm, was a Mounger durable box revolving screw press. This press in its entirety is situated in. two rooms,' one above the other. The two press boxes are located in the upper room, and a large circular portion of the floor of this press room is attached to the press boxes, and revolves when the press box revolves. Between this circular section of the flooring and the stationary part of the floor there was a small crack or opening, about an inch wide, and it was through this opening that appellee claimed the lint cotton and debris fell into the basement and onto the machinery. In the basement, and directly under the press box, is located the machinery by means of which the Cotton in the press boxes was compressed.
*419This- machinery consisted in part of a “crown gear” or “master gear,” about three feet in diameter, which was located directly under the bottom of the press box. A small gear, called the “pinion gear,” meshed with the crown or master gear, and this pinion gear was attached to a steel shaft about five feet long. To the other end of this shaft was attached a large wheel, called the flywheel, and in side of this flywheel ivas a friction gear, which was attached to a piece of steel shafting which,, contained the belt pulley. This friction gear was connected with and controlled by a lever, running from the basement into the press room above, by which the friction gear could be brought into contact with the flywheel, and thus put the machinery of the press in motion. Appellee testified that on the occasion that he was injured he came from the press room above into the basement; that the machinery of the press was not then running; that he started the machinery in motion, and Avhile it Avas running undertook to clean the gears with his hands, and, when pressed on cross-examination for some explanation as to why he did not clean the machinery before lie started it in motion, he replied, “I didn’t have time.”
There is no contention in this case that there was any defect in the machinery itself, and the only negligence complained of is that the small opening in the floor above the basement was not covered, and as a consequence loose cotton and debris were permitted to fall into the basement and on the machinery, thereby making it necessary for appellee to clean the machinery in order to successfully operate it. The testimony for appellee wholly fails to sustain the allegation that he was instructed to clean the machinery Avhile it was in motion. The only testimony offered by appellee upon this point was to the effect that he was instructed to keep the cotton cleaned up in the basement, while the undisputed testimony of appellee’s superiors Avas that all employees were instructed not to attempt to clean the machinery Avhile it was in motion.
*420' We have reached the conclusion that there was no- causal connection between the alleged negligence of appellant and the injury to appellee. The only negligence complained of was the failure of appellant to prevent the dust and lint from failing from the press room into the basement, and conceding, as must be done in the consideration of this question, that it was the fluty of appellee to clean the basement and machinery, this duty could have been performed in perfect safety while the machinery was idle. Appellee was in sole charge of the operation of the machinery of the press, and he was furnished with a perfectly safe contrivance for starting and stopping it. There was a lever within easy reach, which was provided for the purpose of starting or stopping the machinery, and appellee was in sole charge of the operation of this lever. He was not confronted with a sudden emergency at the time he was injured, but when he came into the basement the machinery was not in motion, and it could have been cleaned with perfect safety. After appellee had started the machinery in motion, by a simple movement of this lever which was in easy reach, he could have stopped it at any time it appeared to be necessary to clean any part thereof, but instead of selecting the safe method of performing his duties, he chose a highly dangerous method, and as a consequence suffered the injury. We think this' act of appellee was the sole and proximate cause of the unfortunate injury.
Reversed, and cause dismissed.